internal_revenue_service number release date index number ----------------------- ----------------------------------------------------------- ------------------------ ------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number -------------------- refer reply to cc corp b03 plr-113930-16 date date holding_company combination partner combination partner subsidiary subsidiary business a business b business c date date ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ----------------------- -------------------------------------- ----------------------------- --------------------------------------- -------------------------- --------------------------- plr-113930-16 date a percent b percent c percent d percent dear ---------------------- --------------------------- ------------------------------------ -------------- --------------- --------------- this letter responds to your authorized representatives’ letter dated date as supplemented on date requesting rulings on certain federal_income_tax consequences of a series of transactions the proposed transactions as defined herein the material information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties-of-perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter is issued pursuant to section dollar_figure of revproc_2016_1 2016_1_irb_18 regarding one or more significant issues under sec_355 of the internal_revenue_code the code the rulings contained in this letter only address one or more discrete legal issues involved in the transaction this office expresses no opinion as to the overall tax consequences of the transactions described in this letter or as to any issue not specifically addressed by the rulings below facts combination partner and combination partner are the respective parents of worldwide groups that include both domestic and foreign entities and the common parents of domestic groups filing consolidated u s federal_income_tax returns each of combination partner and combination partner is engaged directly and or indirectly in three main lines of business business a business b and business c combination partner has a single class of common_stock outstanding the combination partner common_stock the shares of which are publicly traded and widely held plr-113930-16 prior to date combination partner had shares of preferred_stock outstanding the combination partner preferred_stock which were held by the combination partner preferred shareholders the combination partner preferred_stock represented approximately a percent of the total value of combination partner 1’s outstanding equity on an as-converted basis as of date the combination partner preferred_stock was converted to combination partner common_stock pursuant to the terms of the combination partner preferred_stock the conversion combination partner has a single class of common_stock outstanding the combination partner common_stock the shares of which are publicly traded and widely held the combination partner common shareholders combination partner has two classes of non-voting preferred_stock outstanding that are publicly traded collectively the combination partner preferred_stock the combination partner preferred_stock currently represents less than b percent of the total value of combination partner 2’s outstanding equity the combination partner preferred_stock is not convertible and may be redeemed by combination partner at any time the shareholders of combination partner preferred_stock together with the combination partner preferred shareholders are referred to as the preferred shareholders based on currently available information a substantial percentage of each of combination partner common_stock and combination partner common_stock are owned by holders of both combination partner common_stock and combination partner common_stock such holders overlapping shareholders proposed transactions combination partner and combination partner have proposed the following series of transactions together constituting the proposed transactions which has been partially consummated i on date combination partner and combination partner formed holding_company and holding_company formed two subsidiaries subsidiary and subsidiary with cash necessary to meet minimum capital requirements prior to the combination holding_company will hold no material assets other than the stock of subsidiary and subsidiary and capital necessary to comply with minimum capital requirements and will have conducted no business activities or operations other than those necessary to effectuate the combination prior to the combination each of subsidiary and subsidiary will have no assets other than capital necessary to comply with minimum capital requirements and will have conducted no business activities or operations other than those necessary to effectuate the combination each of holding_company subsidiary and subsidiary was formed as part of a plan that includes the combination and solely for the purpose of effecting the combination plr-113930-16 ii iii iv v on date combination partner and combination partner entered into an agreement pursuant to which subsidiary will merge with and into combination partner with combination partner surviving and subsidiary will merge with and into combination partner with combination partner surviving in exchanges that are intended to qualify for nonrecognition of gain and loss under sec_351 or sec_368 or both the combination in the combination holding_company will acquire the combination partner common_stock and the combination partner common_stock in exchange for holding_company common_stock holding_company common_stock the combination partner preferred_stock will remain preferred_stock in combination partner following the combination as a result of the combination the combination partner shareholders and the combination partner common shareholders will own respectively approximately c percent and d percent of the outstanding_stock of holding_company following the combination holding_company combination partner and combination partner intend to undertake a series of taxable and tax-free internal restructuring transactions including a number of distributions intended to qualify under sec_355 in order to align the ownership of business a business b and business c holding_company intends to pursue the separation of business a business b and business c through one or more distributions intended to qualify under sec_355 and sec_368 the external distributions and together with any distributions undertaken as part of the internal restructuring the distributions resulting in three independent publicly traded companies these distributions will occur following the internal restructuring transactions subject_to the approval by the holding_company board_of directors and receipt of any required regulatory approvals depending upon market conditions and other considerations the external distributions may be accomplished as pro-rata distributions and or through one or more offers by which the holding_company shareholders exchange shares of holding_company common_stock for shares of controlled_corporation stock share exchanges the combination may be treated as an acquisition of combination partner and combination partner that is part of a plan that includes the distributions under sec_355 and sec_1_355-7 a plan acquisition and the shares acquired in a plan acquisition plan shares each of combination partner and combination partner has a pre-existing share repurchase program pursuant to which combination partner and combination partner repurchase shares in order to achieve their respective appropriate capital structures plr-113930-16 and deliver attractive cash returns to shareholders prior to the combination combination partner and combination partner may repurchase shares pursuant to their existing programs following the combination the holding_company board_of directors is expected to authorize a plan to repurchase holding_company common_stock it is also anticipated that the board_of directors for one or more controlled corporations will also authorize a plan to repurchase shares of such controlled_corporation any share repurchases by combination partner combination partner holding_company or a controlled_corporation distributed by holding_company in the distributions are referred to as the share repurchases share repurchases will be made through i open market purchases ii one or more accelerated share repurchase asr programs iii one or more tender offers open to all holders of combination partner common_stock combination partner common_stock holding_company common_stock or common_stock of such controlled corporations or iv a combination thereof it is expected that under the asr program the corporation would purchase a specified number or dollar amount of its shares from a third-party investment bank at a price per share that is determined over a specified calculation period which often may be terminated early at the bank’s option and may be subject_to certain caps and or floors the corporation would pay for the shares upfront and the bank would obtain shares that it delivers upfront by borrowing shares eg from customers or mutual funds then the bank would buy shares generally in the open market over time to return the borrowed shares and to obtain any additional shares it owes to the corporation there may be a true-up adjustment as between the corporation and the bank at maturity of the asr program for purposes of applying sec_355 the overlap rule and the methodology of the example in the legislative_history to sec_355 the net decrease methodology to determine the extent of overlapping shareholders taxpayer will employ the principles described below the overlap counting principles sources and proof of overlapping shareholders the taxpayer will rely upon i information that provides the taxpayer with actual knowledge of the existence and share ownership of the overlapping shareholders for this purpose actual knowledge means the actual knowledge of the vice president of investor relations or a functionally similar position of each of holding_company combination partner and combination partner to the extent taxpayer does not have actual knowledge of the overlapping shareholders taxpayer will rely on publicly available information such as i securities_and_exchange_commission filings made by institutional investment managers form 13f and registered management investment companies form n-q and form n-csr ii voluntary disclosures to investment research companies and iii voluntary postings on the publicly available portion of the investor’s or the investment advisor’s websites if the combination closing does not coincide with a date for which a monthly or quarterly filer has provided ownership information the taxpayer will determine such filer’s plr-113930-16 ownership of combination partner and combination partner on the combination closing date by reference to the publicly available information provided for the most recent filing prior to the combination closing date and for the most recent filing following the combination closing date treating such investor s as owning an amount of stock on such date equal to the lesser_of its stock ownership on the two dates for which filings have been made ii look-through approach in applying the overlap rule and the net decrease methodology taxpayer will look through entities to the ultimate indirect owners of the holding_company stock and will take into account the identified actual overlap in the ultimate indirect ownership of holding_company stock at that level based on actual knowledge or if taxpayer does not have actual knowledge then based upon the sources of proof described above in paragraph i notwithstanding the foregoing in proving the identity of overlapping shareholders and the extent of their share ownership for purposes of applying the overlap rule and the net decrease methodology taxpayer will treat as the ultimate owner of combination partner combination partner holding_company or controlled_corporation stock any regulated_investment_company any domestic pension_trust described in sec_401 which is exempt from tax under sec_501 any domestic charitable_organization described in sec_501 including an endowment or private_foundation any state local or foreign government or agency_or_instrumentality thereof and any foreign_trust or pension_plan provided that the beneficiaries of the trust or pension_plan have a pro-rata interest in the assets thereof computation of overlap in applying the overlap rule and the net decrease iii methodology to the combination the method for the application of the overlap rule to a particular overlapping shareholder as a result of the combination will be the percentage of the value and voting power of shares that are not plan shares non-plan shares ie the value and voting power of non-plan shares as a percentage of all the shares of the relevant company in combination partner or combination partner as the case may be held by the overlapping shareholder immediately prior to the time of the combination in comparison to the percentage of the value and voting power of holding_company shares held by that overlapping shareholder immediately after the combination certain changes disregarded the overlap rule and the net decrease iv methodology will be applied to the combination by reference to stock ownership at the time of the combination any pre-combination or post-combination changes in the direct or indirect ownership of combination partner combination partner or holding_company stock will not affect the determination of the number of plan shares and non-plan shares resulting from the combination so long as the acquisitions resulting in those changes are not part of a plan or series of related transactions that includes the distributions applying sec_1_355-7 plr-113930-16 representations a b the preferred shareholders did not participate in management and did not influence the decision to undertake the combination or the distributions the share repurchases were not and will not be motivated to any extent by a desire to increase or decrease the ownership percentage of any particular shareholder or group of shareholders ruling sec_1 for purposes of applying sec_355 to the extent the combination is treated as a plan acquisition the percentage of holding_company stock acquired in the combination will be analyzed separately from the perspective of each of combination partner and combination partner without aggregating the calculations for the two sides and will not be greater than the percentage obtained through a comparison of each holding_company shareholder’s percentage interest in the stock of combination partner or combination partner as the case may be immediately before the first plan acquisition with such shareholder’s post- combination percentage interest in the stock of holding_company the taxpayer may employ the overlap counting principles in applying the overlap rule and the net decrease methodology to the combination during the sec_355 comparison period which begins immediately before the first acquisition of stock of the relevant company made by any shareholder of the relevant company that is part of a plan that includes that distribution under sec_355 and sec_1_355-7 and ends immediately after the later of i the last acquisition of stock of the relevant company made by any shareholder of the relevant company that is part of a plan that includes that distribution under sec_355 and sec_1_355-7 and ii that distribution any increase in ownership of stock by vote or value by a shareholder that occurs as a result of any plan acquisition during such period will be offset and reduced by any decrease in ownership of stock by vote or value by that shareholder during such period in applying sec_1_355-7 to a conversion the acquisition of combination partner common_stock pursuant to a conversion will not be considered as occurring in connection with the acquisition of combination partner common_stock pursuant to the combination for purposes of sec_1_355-7 to the extent the share repurchases are treated as part of a plan or series of related transactions with the distributions for purposes of sec_355 the share repurchases will be treated as being made from all public shareholders defined as a shareholder who is not a controlling shareholder or ten-percent shareholder plr-113930-16 within the meaning of sec_1_355-7 and of the repurchasing corporation on a pro_rata basis for purposes of testing the effect under sec_355 of the share repurchases on the distributions in applying sec_355 to the distributions any increase in ownership of holding_company stock or by attribution combination partner or combination partner stock by vote or value by a holding_company shareholder that occurs solely as a result of share exchanges will be disregarded and not treated as an acquisition for purposes of sec_355 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under any provision of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-113930-16 sincerely mark j weiss branch chief branch office of associate chief_counsel corporate
